 

EXHIBIT 10.61

 

LOCK-UP AGREEMENT

 

Investview, Inc.

 

Lock-Up Agreement

 

April 27, 2020

 

DBR Capital, LLC

1645 Kecks Road

Breinigsville, PA 18031

 



Re: Investview, Inc. - Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that Investview, Inc. (the “Company”) has entered
into a Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), with DBR Capital, LLC (the “Purchaser”), pursuant to which the
Company agreed to issue and sell, and DBR Capital agreed to purchase, upon the
terms and conditions set forth in the Purchase Agreement, convertible notes of
the Company (the “Notes”) convertible into shares of common stock, of the
Company (the “Common Stock”).

 

1. Lock-Up. In consideration of the agreement by the Purchaser to purchase the
Notes, and of other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the undersigned agrees that, during the period
specified in the following paragraph (the “Lock-Up Period”), the undersigned
will not (1) offer, pledge, sell, contract to sell, grant any option or contract
to purchase, purchase any option or contract to sell or otherwise dispose of,
directly or indirectly, any shares of Common Stock of the Company or any
securities convertible into, exercisable for or exchangeable for shares of
Common Stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise (such transactions, each a “Transfer”).

 

The Lock-Up Period will commence on the date hereof and continue until the
earlier to occur of: (A) April 25, 2022; (B) the date on which the Company
completes a liquidation, merger, stock exchange or other similar transaction
resulting in all Company shareholders having the right to exchange their shares
of Common Stock for cash, securities or other property; or (C) the Full Lock-Up
Release Date.

 

As used herein, a “Full Lock-Up Release Date” means the date on which, for a
period of thirty (30) consecutive Trading Days (as defined below) commencing not
sooner than 180 days after the date hereof, (i) the Trading Price (as defined
below) for the Common Stock is equal to or greater than the minimum trade price
of $0.20 per share (as adjusted for stock splits, reverse stock splits, stock
dividends, reorganizations, recapitalizations and similar transactions), (ii)
the minimum average daily volume of the Common Stock is at least 800,000 shares
per day for each day during such thirty (30) consecutive Trading Day period and
(iii) the aggregate Transfers proposed to be made on such date by the
undersigned and all other stockholders subject to a comparable lock-up agreement
shall not exceed 20% of the average daily volume of the Common Stock for each
day during the period of thirty (30) consecutive Trading Days preceding such
proposed Transfer. Prior to any proposed Transfer following the Full Lock-Up
Release Date, the undersigned shall submit a written request to the Company for
approval of the proposed Transfer and the Board of Directors of the Company must
approve in writing, in its sole and absolute discretion, such Transfer,
including the right to determine all terms, conditions, and timing.

 

Notwithstanding the foregoing, the undersigned may complete a Transfer of:

 

(A) no more than 2% of the undersigned’s total aggregate shares of Common Stock
held as of the date hereof if, for a period of thirty (30) consecutive Trading
Days commencing not sooner than 150 days after the date hereof, (i) the Trading
Price for the Common Stock is equal to or greater than the minimum trade price
of $0.12 per share (as adjusted for stock splits, reverse stock splits, stock
dividends, reorganizations, recapitalizations and similar transactions) and (ii)
the minimum average daily volume of the Common Stock is at least 800,000 shares
per day for each day during such thirty (30) consecutive Trading Day period; or

 

 1 

 







 

(B) no more than 5% of the undersigned’s total aggregate shares of Common Stock
held as of the date hereof if, for a period of thirty (30) consecutive Trading
Days commencing not sooner than 150 days after the date hereof, (i) the Trading
Price for the Common Stock is equal to or greater than the minimum trade price
of $0.16 per share (as adjusted for stock splits, reverse stock splits, stock
dividends, reorganizations, recapitalizations and similar transactions) and (ii)
the minimum average daily volume of the Common Stock is at least 800,000 shares
per day for each day during such thirty (30) consecutive Trading Day period, and

 

provided that (i) the aggregate Transfers proposed to be made on such date by
the undersigned and all other stockholders subject to a comparable lock-up
agreement shall not exceed 20% of the average daily volume of the Common Stock
for each day during the period of thirty (30) consecutive Trading Days preceding
such proposed Transfer and (ii) prior to any proposed Transfer pursuant to (A)
or (B) above, the undersigned shall submit a written request to the Company for
approval of the proposed Transfer and the Board of Directors of the Company must
approve in writing, in its sole and absolute discretion, such Transfer,
including the right to determine all terms, conditions, and timing.

 

2. Definitions.

 

(A) Trading Price. For purposes of this Lock-Up Agreement, Trading Price shall
mean, for any security as of any date, the lowest minimum trade price of the
Common Stock on the OTCQB, OTCQX, Pink Sheets electronic quotation system or
applicable trading market (the “OTC”) as reported by a reliable reporting
service such as Bloomberg or, if the OTC is not the principal trading market for
such security, the lowest minimum trade price of such security on the principal
securities exchange or trading market where such security is listed or traded
(and, for the avoidance of doubt, if no lowest minimum trade price of such
security is available in any of the foregoing manners, then such day shall be
disallowed for purposes of determining whether the release conditions set forth
in this Lock-Up Agreement are satisfied).

 

(B) Trading Days. For purposes of this Lock-Up Agreement, Trading Days shall
mean, any day on which the Common Stock is tradable for any period on the OTC,
or on the principal securities exchange or other securities market on which the
Common Stock is then being traded.

 

3. No Stop Transfer Instructions; Further Assurances. The undersigned
acknowledges, confirms, agrees, consents and authorizes the entry of stop
transfer instructions with the Company’s transfer agent and registrar relating
to the transfer of the undersigned’s shares of Common Stock except in compliance
with the restrictions described above. The undersigned also agrees, from time to
time at the request of the Company or the Purchaser, to execute and deliver such
additional agreements, documents and instruments and take such other actions and
do such other things, as may be necessary or appropriate to carry out the terms
and provisions of this Lock-Up Agreement and to give effect to the transactions
contemplated by the Purchase Agreement.

 

4. Acknowledgment; Remedies. The undersigned understands that the Company and
the Purchaser are relying upon this Lock-Up Agreement in proceeding toward
consummation of the transactions contemplated by the Purchase Agreement. The
undersigned hereby represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. The undersigned further
understands that this Lock-Up Agreement is irrevocable and shall be binding upon
the undersigned’s heirs, legal representatives, successors, and assigns.
Furthermore, the undersigned acknowledges, confirms and agrees that any breach
of this Agreement would result in substantial harm to the Purchaser and the
Company for which monetary damages alone could not adequately compensate.
Therefore, the undersigned unconditionally and irrevocably agrees that the
Purchaser and the Company shall be entitled to seek protective orders,
injunctive relief, punitive damages, and other remedies available at law or in
equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Common Stock not made in
strict compliance with this Agreement).

 

5. Governing Law. This Lock-Up Agreement and any claim, controversy or dispute
arising under or related to this Lock-Up Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Lock-Up Agreement or the transactions contemplated hereby may be
brought in any federal or state court located in the Borough of Manhattan, the
City of New York and State of New York, and the undersigned hereby consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.

 

 2 

 

 







6. Waiver of Jury Trial. THE UNDERSIGNED HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LOCK-UP
AGREEMENT OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS LOCK-UP AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE UNDERSIGNED
ACKNOWLEDGES THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. THE
UNDERSIGNED HEREBY FURTHER WARRANTS AND REPRESENTS THAT IT HAS CAREFULLY
REVIEWED THIS WAIVER, AND THAT THE UNDERSIGNED KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS.

 

7. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Lock-Up
Agreement shall be in writing and shall be delivered (a) in hand by person with
written receipt of the person to whom such notice is intended; (b) by registered
or certified mail, postage prepaid, return receipt requested; or (c) by a
generally recognized commercial courier service or overnight delivery service,
(Federal Express or UPS), for next business day delivery, postage prepaid, with
delivery receipt requested. All notices sent in accordance with this Section 7
shall be deemed “Delivered” unless otherwise specified herein, the same day if
delivered by hand in person with receipt and signature of the intended recipient
or by an authorized officer of the intended recipient; if by registered or
certified mail, three (3) business days after the same is deposited in the U.S.
Mail; or if sent by a commercial courier service or overnight delivery service
for next business day delivery, one (1) business day after payment and receipt
of mailing. All written communications to the undersigned shall be sent to the
address as set forth on the signature page hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 7.

 

8. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchaser on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Lock-Up Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

9. Beneficial Interest; Successors and Assigns. All the terms and provisions of
this Lock-Up Agreement shall be binding upon the undersigned and the
undersigned’s respective successors and assigns, and inure to the benefit of and
be enforceable by the Company, the Purchaser and their respective successors and
assigns, whether so expressed or not. The undersigned may not assign its rights
or obligations hereof without the prior written consent of the Company and the
Purchaser. This Lock-Up Agreement shall not inure to the benefit of or be
enforceable by any third party person other than the Company and the Purchaser
and their respective successors and assigns.

 

10. Entire Agreement. This Lock-Up Agreement contains the entire agreement among
the undersigned, the Company and the Purchaser with respect to the subject
matter hereof and, except as set forth below, this Lock-Up Agreement supersedes
and replaces all other prior agreements, written or oral, among such parties
with respect to the subject matter hereof. Notwithstanding the foregoing or
anything to the contrary in this Lock-Up Agreement, this Lock-Up Agreement shall
not supersede any confidentiality or other non-disclosure agreements that may be
in place between the Company, the Purchaser and or the undersigned.

 

11. Severability. If any provision of this Lock-Up Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

12. Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

13. Termination. If Purchaser shall fail to complete the “Third Closing” (as
defined in the Purchase Agreement) as contemplated by the Purchase Agreement
(and subject to any agreement of the Company and the Purchaser to extend the
date therefore), this Lock-Up Agreement shall terminate as of the date of such
failure.





 

[Remainder of this Page Intentionally Left Blank. Authorized Signatures on
Following Page]

 





 3 

 

 

  Very truly yours the undersigned,                CR CAPITAL HOLDINGS LLC      
By:   Name:   Title:   Address:      Email:  

 



 4 

 

 

  Very truly yours the undersigned,         Signature:     Name: Chad Miller  
Address:     Email:  

 







 5 

 

 

  Very truly yours the undersigned,         Signature:     Name: Ryan Smith  
Address:    

Email:



 

 

 6 

 

 

  Very truly yours the undersigned,                     WEALTH ENGINEERING LLC  
    By:   Name:   Title:   Address:     Email:  

 



 7 

 

 

  Very truly yours the undersigned,            Signature:   Name: Annette Raynor
  Address:     Email:  

 



 8 

 

 

  Very truly yours the undersigned,         Signature:   Name: Mario Romano  
Address:     Email:  

 



 9 

 

 

  Very truly yours the undersigned,                    PB TRADE LLC       By:  
Name:   Title:   Address:     Email:  

 

 10 

 

 

  Very truly yours the undersigned,            Signature:   Name: Joseph
Cammarata   Address:     Email:  

 

 11 

 

 

  Very truly yours the undersigned,                   FREEDOM ENTERPRISES      
By:   Name:   Title:   Address:     Email:  

 



 12 

 

 

  Very truly yours the undersigned,         Signature:   Name: Jeremy Roma  
Address:     Email:  

 

 13 

 

 

  Very truly yours the undersigned,         Signature:     Name: William C.
Kosoff   Address:     Email:  

 







 14 

 

 

  Very truly yours the undersigned,         Signature:   Name: Brian Mcmullen  
Address:     Email:  

 

 15 

 

 

  Very truly yours the undersigned,         Signature:   Name: Jayme McWidner  
Address:     Email:  

 

 16 

 







 

  Very truly yours the undersigned,       DBR CAPITAL, LLC       By:   Name:
David B. Rothrock   Title: Managing Member Executive   Address: 1645 Kecks Road
     Breinigsville, PA 18031   Email: dbr@rothrock.com

 

  with copies to:   Morgan, Lewis & Bockius LLP   1701 Market Street  
Philadelphia, Pennsylvania 19103-2921   Attn: Michael J. Pedrick, Esq.

 



 17 

 